Case 3:17-cv-05769-RJB Document 215-9 Filed 12/27/19 Page 1 of 3




                        ([KLELW




                                                          Whitehead Decl.
                                                                Ex 10 - 1
           Case 3:17-cv-05769-RJB Document 215-9 Filed 12/27/19 Page 2 of 3


From:                   adrienne.scheffey@akerman.com
To:                     Whitehead, Jamal; colin.barnacle@akerman.com
Subject:                RE: Nwauzor v. GEO
Date:                   Thursday, December 12, 2019 9:10:31 AM


EXTERNAL
EMAIL



Jamal,

GEO’s position has not changed regarding notice. You may file your motion and note that we have
conferred and that GEO opposes.

See you shortly,

Adrienne Scheffey
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2512 | T: 303 260 7712
adrienne.scheffey@akerman.com


Profile




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for
the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this transmission in error,
please immediately reply to the sender that you have received this communication in error and then delete it. Thank you.




From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Thursday, December 12, 2019 8:00 AM
To: Scheffey, Adrienne (Assoc-Den) <adrienne.scheffey@akerman.com>; Barnacle, Colin (Ptnr-Den)
<colin.barnacle@akerman.com>
Subject: Re: Nwauzor v. GEO

Adrienne, please answer my question re: the notice plan this morning. We plan to file a motion
with the Court this afternoon and wanted to check with you one last time before doing so.
Thank you. -JW


Sent via my iPhone.


                                                                                                                          Whitehead Decl.
                                                                                                                                Ex 10 - 2
       Case 3:17-cv-05769-RJB Document 215-9 Filed 12/27/19 Page 3 of 3




Jamal N. Whitehead
Attorney
Schroeter Goldmark & Bender
810 Third Avenue, Suite 500
Seattle, WA 98104
Tel: 206.622.8000 | Fax: 206.682.2305
whitehead@sgb-law.com | sgb-law.com | en español


CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged
information. If you have received this e-mail by mistake, please delete it without distributing
it to anyone else, and notify me immediately via e-mail or telephone at 206-622-8000. Thank
you.



      On Dec 9, 2019, at 2:08 PM, Whitehead, Jamal <whitehead@sgb-law.com>
      wrote:




                                                                                  Whitehead Decl.
                                                                                        Ex 10 - 3
